DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 14-20, in the reply filed on 21 July 2021 is acknowledged.  The traversal is on the ground(s) that applicant’s amendment to Group I now requires a disclosed relationship between the Groups and they are no longer independent and distinct and that no burden to search and consider all claims exists.  This is not found persuasive because restriction is still considered proper if the product may be formed by a materially different method.  See MPEP 806.05(f).  The product of Group II may be formed by a materially different method, such as sputtering, in the alternative to the claimed method.  Regarding applicant’s argument of lack of burden, this is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP 808.02).  The restriction requirement meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 July 2021.
It is noted that in the event of allowable subject matter the restriction requirement will be reconsidered and rejoinder may be possible.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  The claims should be amended in the preamble and in the body to recite “the electroplated coating” rather than “the coating” for consistency as independent claim 14 recites “An electroplated coating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17
Claim 17 recites the limitation "the germanium concentration" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 recites an “amount” and “weight percent” of germanium and therefore “the concentration” lacks antecedent basis. 
Further, claim 17 is considered indefinite as it is unclear to what “the germanium concentration” is in reference (e.g. the whole of the electroplated coating; the ratio of Sn/Ge, etc.) as claim 14 recites a weight percent and the weight of claim 17 is outside of the scope of the 1-2% of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application).
Considering claim 14, Arnold teaches electroplated tin coatings that reduce and/or prevent the growth of tin whiskers (abstract).  Arnold teaches where electroplated tin alloy coatings (e.g. codeposited metals) of 1-2% (i.e. wt.%) of metals including Ge, Au, Pb, Ni, Sb, Co, and Cu reduce the number of tin whiskers to a negligible amount (p.97, 3rd full paragraph).
While not teaching a singular example of the instantly claimed electroplated coating, this would have been obvious to one of ordinary skill in the art as Arnold 
Further, the percentage of Ge taught by Arnold overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.
Considering claims 15-16, Arnold does not expressly teach the claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Considering claim 17, due to indefiniteness as outlined above, Arnold is considered to meet the claimed percentage as Arnold teaches where the Ge may be present in 1-2% (p.97, 3rd full paragraph).
Considering claims 18-19, Arnold does not expressly teach the claimed no whisker growth after 6 or 12 months as claimed.  However, Arnold teaches a substantially identical electroplated Sn-Ge coating as that which is claimed and one would reasonably expect the coating of Arnold to possess the claimed lack of whisker .

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 5,750,017) in view of Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application).
Considering claim 14, Zhang teaches tin alloy plating on substrates with a grain size of about 2-8 microns (abstract) used in soldered connections (Column 1 lines 9-20).  The tin alloys are taught to have a small grain size and also a well-polygonized grain structure (Column 4 lines 25-31) and where these features suppress tin whisker growth (Column 1 lines 31-54).  However, Zhang does not teach the claimed Sn-Ge alloy.
In a related field of endeavor, Arnold teaches electroplated tin coatings that reduce and/or prevent the growth of tin whiskers (abstract).  Arnold teaches where electroplated tin alloy coatings (e.g. codeposited metals) of 1-2% (i.e. wt.%) of metals including Ge, Au, Pb, Ni, Sb, Co, and Cu reduce the number of tin whiskers to a negligible amount (p.97, 3rd full paragraph).
As both Zhang and Arnold teach Sn alloy platings designed to suppress whisker growth, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang with the Sn-Ge alloy composition as taught by Arnold as this is taught to reduce the number of tin whiskers to a negligible amount and one would have had a reasonable expectation of success.  
Further, the percentage of Ge taught by modified Zhang overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.
Considering claims 15-16, Zhang teaches where the thickness of the plating is advantageously about 3-6 µm (Column 3 lines 48-55).  See MPEP 2144.05.
Considering claim 17, due to indefiniteness as outlined above, modified Zhang is considered to meet the claimed range as Arnold teaches where the Ge may be present in 1-2% (p.97, 3rd full paragraph).
Considering claims 18-19, modified Zhang does not expressly teach the claimed no whisker growth after 6 or 12 months as claimed.  However, modified Zhang teaches a substantially identical electroplated Sn-Ge coating as that which is claimed and one would reasonably expect the coating of modified Zhang to possess the claimed lack of whisker growth as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 5,750,017) in view of Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application) as applied to claim 14 above further in view of Iseki et al. (US 2015/0196978).
Considering claim 20, the teachings of Zhang and Arnold as applied to claim 14 are outlined above.  Zhang teaches electroplated Sn alloy coatings used in soldered 
In a related field of endeavor, Iseki teaches solder alloys for electronic devices (abstract) and where Sn alloys are used in solder joints of electronic components (Paragraph 2).  The inclusion of Ge within the Sn solder is taught to improve wettability (Paragraph 3).  Iseki teaches the use of solders containing Sn and Ge (Paragraph 16).  Wettability is taught to be affected by a surface oxide layer present on all solders (Paragraph 23) and where this oxide layer can be minimized by controlling the thickness of the oxide layer to 120 nm or less and adjusting the surface roughness Ra of the solder layer to 0.60 microns or less (Paragraph 36) and particularly where a roughness of 0.30 microns or less is desire to achieve more successful joining (Paragraph 40).
As Zhang, Arnold, and Iseki teach Sn-alloy materials, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Zhang and Arnold with the Ra surface roughness of the Sn material as taught by Iseki as this is known to improve upon joining and one would have had a reasonable expectation of success.  Further, the grain size and Ra roughness taught by Zhang and Iseki overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges has been presented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Domi et al. (US 6,319,461), Horikoshi et al. (US 2005/0211461), and Long et al. (US 2011/0091351) teach Sn-Ge alloys with compositions overlapping that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784